Per Curiam.

This was a proceeding by the appellees against the appellant, under the provisions of article 23, 2 R. S. p. 152, to reach property and effects in the hands of the defendant, to satisfy a judgment held by the plaintiffs against the defendant. Upon issue joined, the Court found, upon trial, that the defendant was indebted to the plaintiffs by judgment, &c.; that an execution had issued and been returned no property; and that there was in the possession of the defendant, and under his control, certain property subject to execution, and choses in action. And the Court made an order in compliance with § 524 of the article above cited.
There was no motion for a new trial. Hence, we cannot determine as to the correctness of the finding of the Court. The State ex rel. Foster v. Swarts, 9 Ind. R. 221.
J. P. Greer, for the appellant.
J. R. Slack, for the appellees.
The judgment is affirmed with costs.